DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.  Claims 1-9 and 11-20 are pending.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon (U.S. Patent Pub. No. 2011/0239468).
Regarding claim 9, Conlon teaches a trimming head (100) comprising;
	a housing assembly (102,104) comprising a housing cavity (Examiner notes the spacing between 102 and 104 to be the housing cavity) and outer apertures (116) for allowing a cutting line to be inserted from outside of the housing assembly into the housing cavity (Figures 1-4; Paragraph 0026); and
	a spool (110) at least partially disposed in the housing cavity and rotatable relative to the housing assembly about a central axis (A1)(See annotated Figure 1), wherein the spool comprises inner apertures (402) for the cutting line to be inserted into the spool (Paragraph 0042 and Figure 4); and 
wherein the spool has a line-loading position relative to the housing assembly where at least one of the outer apertures is aligned with one of the inner apertures (Paragraph 0049 and Figure 8); and
wherein the trimming head further comprises a driving member (114) configured to drive the spool to rotate to the line-loading position relative to the housing assembly (Paragraphs 0028 and 0040; Figure 1).

    PNG
    media_image1.png
    735
    457
    media_image1.png
    Greyscale

Regarding claim 11, Conlon teaches wherein the spool is comprises a plurality of first engaging teeth (408) arranged in a circumferential direction around the central axis, the housing (102) assembly comprises a plurality of first matching teeth (306) corresponding to the first engaging teeth, each of the first matching teeth comprises a first positioning surface, each of the first engaging teeth comprises a second positioning surface, and the first positioning surface is in contact with the second positioning surface when the spool in the line-loading position relative to the housing (Paragraph 0039-0040; Figures 3-4).
Regarding claim 16, Conlon teaches wherein the spool comprises at least one passage (X1) for the cutting line to pass through the spool, and the ends of the at least one passage are defined as the inner apertures (402) (Figure 4: Paragraph 0038).

    PNG
    media_image2.png
    697
    636
    media_image2.png
    Greyscale

Regarding claim 17, Conlon teaches wherein the at least one passage is configured to extend along a curve (Figure 4; Examiner notes the passage X2 to extend through the curved central opening)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are is rejected under 35 U.S.C. 103 as being unpatentable over Conlon (U.S. Patent Pub. No. 2011/0239468) in view of Sprungman (U.S. Patent Pub. No. 2015/0342116).
Regarding claims 18 and 20, Conlon does not provide wherein the at least one passage does not pass through the central axis; or
wherein the spool comprises a center hole around the central axis, and the at least one passage is disposed outside of the center hole.
Regarding claim 18, Spungman teaches wherein the at least one passage does not pass through the central axis (A1)(Figures 6B, 6E, 8A and 8B).
Regarding claim 20, Spungman teaches wherein the spool comprises a center hole (704) around the central axis, and the at least one passage is disposed outside of the center hole (Figure 6B and 8A).
One of ordinary skill in the art would have good reason to pursue cutting line passages which are known to be useful for a particular cutting function. There are a finite number of possible cutting line passages which pertain to a handheld cutting device and allow for the cutting line to extend and cut thereby providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable cutting line passage in an attempt to provide an improved cutting function for the cutting head, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claims 18 and 20, Conlon does not provide wherein a number of the at least one passage is there three, and any two of the three passages intersect to form an intersection and the intersection is outside the central axis.
Regarding claim 19, Spungman teaches wherein a number of the at least one passage is there three, and any two (232 and 242) of the three passages intersect to form an intersection and the intersection is outside the central axis (Figures 2A 8B; Examiner notes the passage 232 intersects the passage 242 at an intersection of ramp 243 Paragraph 0083).
One of ordinary skill in the art would have good reason to pursue cutting line passages which are known to be useful for a particular cutting function. There are a finite number of possible cutting line passages which pertain to a handheld cutting device and allow for the cutting line to extend and cut thereby providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable cutting line passage in an attempt to provide an improved cutting function for the cutting head, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the trimming head of claims 1 and 8 including:
“the spring or driving member is configured to drive the first cam surface to move relative to the second cam surface to cause the spool to rotate to the line loading position relative to the housing” of claim 1 and
“the driving member is a spring disposed between the housing and the spool, and the spring is configured to drive the at least one first engaging portion to move relative to the at least one first matching portion to cause the spool to rotate to the line-loading position relative to the housing” of claim 8.

A review of the closest prior art supports the above as explained in the following reference(s); Sprungman (U.S. Patent Pub. No. 2015/0342116).
- Sprungman teaches a trimming head and a motor for driving the trimming head and a housing having a housing cavity (Figure 1);
 a plurality of eyelet members (204) connected to the housing, each eyelet member comprising outer apertures (502) (Figure 5A) for allowing a cutting line (110) to be inserted from outside of the housing into the housing (Figures 1-2; Paragraph 0048); 
a spool (210) rotatable relative to the housing about a central axis (A1) and comprises inner apertures (232) for the cutting line to be inserted into the spool (Paragraph 0053; Figure 6A); and a spring (212) disposed between the housing and the spool (Paragraphs 0051 and 0057); wherein the spool has a line loading position relative to the housing where at least one of the outer apertures is aligned with one of the inner apertures (Figures 1 and 2A); and 
wherein the spool is comprises at least one first engaging portion (234)(Figure 5A) arranged in a circumferential direction around the central axis, the housing comprises a plurality of first matching portion (240)(Figure 6A) corresponding to the plurality of first engaging portions, each of the plurality of first matching portions comprises a first cam surface and each of the plurality of first engaging portions comprises a second cam surface (Figures 2A and 6A-6E and Paragraph 0057).
- However, Sprungman does not provide evidence of:
“wherein the spring is configured to drive the first cam surface to move relative to the second cam surface to cause the spool to rotate to the line loading position relative to the housing” of claim 1; and
“the driving member is a spring disposed between the housing and the spool, and the spring is configured to drive the at least one first engaging portion to move relative to the at least one first matching portion to cause the spool to rotate to the line-loading position relative to the housing” of claim 8.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 1.
Claims 2-7 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  12/07/2022           Examiner, Art Unit 3724